808 F.2d 1272
42 Fair Empl. Prac. Cas. (BNA) 1895
Lorraine LE BEAU, et al., Plaintiffs,andEqual Employment Opportunity Commission,Plaintiff-Intervenor-Appellant,v.LIBBEY-OWENS-FORD COMPANY, An Ohio Corporation, and Local19, United Glass and Ceramic Workers, Defendants-Appellees.
No. 85-1242.
United States Court of Appeals,Seventh Circuit.
Jan. 7, 1987.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  James B. Parsons, Judge.
Before BAUER, Chief Judge and CUMMINGS, WOOD, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE and MANION, Circuit Judges.


1
Prior Report:  799 F.2d 1152.

ORDER

2
This case is before the court on petitions for rehearing and suggestion for rehearing en banc filed by Libbey-Owens-Ford Company and Local 19, United Glass and Ceramic Workers.  On consideration of the petitions for rehearing, the court on its own motion modifies the opinion as follows:On page 1159, line 5 of footnote nine, delete the sentence beginning "The first mention...."


3
On page 1160, 2d col. line 15, the citation to the "1982 District Court Opinion at 27 n. 5" is modified to "1982 District Court Opinion at 6 n. 2 p (5)".


4
On further consideration of the petitions for rehearing and suggestion for rehearing en banc, a vote of the active members of the court was requested and less than a majority* of the members of the court have voted to grant a rehearing en banc.    A majority of the judges on the original panel have voted to deny the petitions for rehearing.  Accordingly,


5
IT IS ORDERED that the aforesaid petitions for rehearing and suggestion for rehearing en banc be, and the same are, hereby DENIED.



*
 Chief Judge Bauer, and Circuit Judges Posner, Coffey and Easterbrook voted to grant petitions for rehearing en banc.    Senior Circuit Judge Eschbach was a member of the original panel, but did not participate in the vote on suggestion for rehearing en banc